           Case 2:20-mj-00118-DM Document 1 Filed 10/29/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                      CRIMINAL

VERSUS                                                        NUMBER: 20-118

MARCO ANTONIO ABUNDIZ                                         SECTION: MAG

                                              ORDER

       Due to the impact of Hurricane Zeta,

       IT IS ORDERED that the initial appearance set for October 29, 2020, is CONTINUED

to October 30, 2020 at 10:00 a.m. by video conference before the Duty Magistrate. An email

will be sent to all counsel with the link to the video conference.

       New Orleans, Louisiana this 29th day of October 2020.



                                       ___________________________________________
                                                   MICHAEL B. NORTH
                                           UNITED STATES MAGISTRATE JUDGE




Crim Mag to notify:
St. Tammany Parish Jail
